TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-14-00270-CV
                                          NO. 03-14-00271-CV



                                    In re Christopher L. Graham


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
                         NOS. CR2013-366 & CR2013-519
           HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Christopher L. Graham has filed notices of appeal stating he is appealing from the

trial court’s order of contempt dated April 8, 2014. He has also filed motions for a free record and

affidavits of indigence, but this Court has been informed that the trial court orally stated that Graham

was not indigent. Because of the uncertainty of the issue, we abate the cause to the trial court for

proceedings under rule 20.1. See Tex. R. App. P. 20.1. Any contest to the affidavit must be filed

within ten days of the date of this order. See id. R. 20.1(e)(1). If a contest is not filed within ten

days, the allegations in Graham’s affidavit shall be deemed true and he shall be entitled to proceed

in his appeal without advance payment for the record. See id. R. 20.1(f).

                If a contest is filed, the trial court shall treat the affidavit as if it had been filed in the

trial court and shall hold a hearing or sign an order extending the time for a hearing within ten days

of the date the contest is filed. See id. R. 20.1(i)(2). In no event shall the contest be heard any later
than twenty days from the date the trial court signs an order extending the time to conduct the

hearing, and if the court determines that the contest should be sustained, it must sign a written order

to that effect within the time period set for the hearing. See id. R. 20.1(i)(3), (4). If no contest is

timely filed, the trial court clerk shall notify this Court of that fact so that the case may be reinstated.

If a contest is filed and heard in a timely manner, the trial court clerk shall provide this Court

with a supplemental clerk’s record containing the trial court’s determinations related to Graham’s

affidavit of indigence. The supplemental clerk’s record must be filed within thirty-five days of the

date of this order.

                It is ordered August 29, 2014.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: August 29, 2014




                                                     2